Order entered August 23, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01345-CR

                            TIMOTHY ALEXANDER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34377-N

                                           ORDER
       The Court DENIES appellant’s August 22, 2013 pro se motion to strike the Anders brief

filed by counsel.

       We have received confirmation from counsel that appellant was sent the supplemental

reporter’s record in accordance with our August 21, 2013 order. We remind appellant that his

pro se response is due by OCTOBER 15, 2013 and that no further extensions of time will be

granted. If appellant’s pro se response is not filed by the date specified, the appeal will be

submitted on the brief before the Court.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

Kathleen Walsh, Dallas County Public Defender’s Office.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy

Alexander, No. 12060058, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.


                                                 /s/    LANA MYERS
                                                        JUSTICE